
	

115 HR 4171 : To amend title 5, United States Code, to extend the authority to conduct telework travel expenses test programs, and for other purposes.
U.S. House of Representatives
2017-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 4171
		IN THE SENATE OF THE UNITED STATES
		December 13, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend title 5, United States Code, to extend the authority to conduct telework travel expenses
			 test programs, and for other purposes.
	
	
		1.Extension of authority to conduct telework travel expenses test programs
 (a)In generalSection 5711(g) of title 5, United States Code, is amended by striking 7 years after the date of the enactment of the Telework Enhancement Act of 2010 and inserting on December 31, 2020. (b)Effective dateThe amendment made by subsection (a) shall take effect as though enacted on December 1, 2017.
			
	Passed the House of Representatives December 12, 2017.Karen L. Haas,Clerk.
